DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6, in the reply filed on April 30, 2021 is acknowledged.  The traversal is on the ground(s) that the claims relate to a single inventive concept and that searching for the claims of Group I would naturally require searching for the Claims of Group II and II. This argument is not found persuasive as Applicant has not pointed out that which was incorrect with the obviousness of the technical feature made in view of Zhou. To be clear, Groups I, II and III lack unity of invention because even though the inventions of these groups do require the designated technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhou. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 7-8 and Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, Group II and III, directed to a method of making and to the use of the zinc base alloy implant material, respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 30, 2021.
Priority
Acknowledgement is made of Applicant’s claim to priority in Application No. PCT/CN2016/076066, filed March 10, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore claims 2-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 1, it is unclear what the term, “functional element” refers to. It is unclear which elements read as a functional element, or if any element which has a function or purpose in its addition to the composition would read on the claims. Further, one of ordinary skill in the art would not be aware of which elements fall into the category of ‘functional element’. Examiner interprets a functional element to be one which not an inevitable impurity, and one which is not the element Fe or Zn, which has already been established as an element comprised in the composition. Additionally, it is unclear if 0wt%-13wt% of functional elements refers to the permissible percentage of each functional element, or the cumulative percentage allowable for all functional elements. Examiner interprets wherein the composition may comprise 0-13wt% of each functional element.
Regarding Claim 1, the claim recites the limitation “preferably comprises 0.5wt%-14wt% of Fe”. It is unclear what range is required by the claim limitations, the broader claimed range of 0.01wt%-14wt% Fe, or the more narrow and preferable range of 0.5wt%-14wt%Fe. Specifically, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 0.5wt%-14wt% of Fe, and the claim also recites 0.01wt%-14wt% Fe which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner interprets wherein the claim requires 0.01wt%-14wt%Fe, such that the narrower range is optional and not required to meet the claimed limitations. 

Regarding Claim 2, the claim recites the limitation “wherein the functional elements include, but are not limited to”. The phrase, “but not limited to” causes the claim to be indefinite and fails to establish the metes and bounds of the composition because it is unclear if and which other elements other than those listed are permissible or required for the claimed invention. 

Regarding Claim 3, it is unclear what is required by the claim, and which compositions read on the claimed invention. It is unclear if Claim 3 requires wherein the composition may be one of three compositions (wherein the composition of Claim 2 further comprises 1) 14wt%Fe and either 0.01wt%-2wt% Sr or 0.01-3wt% Cu, or wherein the composition further comprises 2) 0.1wt%-5wt% of Ca, or wherein the composition comprises 3) either 0.01wt%-13wt% Ag or 0.01-13wt% Mg) or if the Claim 3 requires wherein the composition may be one of two compositions (wherein the composition of Claim 2 further comprises 1) 14wt%Fe and either 0.01wt%-2wt% Sr or 0.01-3wt% Cu, and further, 0.1wt%-5wt% of Ca, or wherein the composition comprises 2) either 0.01wt%-13wt% Ag or 0.01-13wt% Mg). If the former (wherein the composition comprises 14wt%Fe and either 0.01wt%-2wt% Sr or 0.01-3wt% Cu), it is unclear if the claimed composition actually requires the further addition of 0.1wt%-5wt%Ca or if this is an optional addition. Furthermore, the claim recites multiple preferable, narrower ranges. It is unclear if these ranges are required by the claim. For example, for the limitation “further comprising 0.01wt%-13wt% of Mg and/or Ag…and more preferably comprising 14wt% of Fe, 0.1wt%-1wt% of Ag, and the remainder being Zn”, it is unclear if 14wt%Fe and a narrower Ag range is required to meet this limitation or if the or wherein the composition further comprises 2) 0.1wt%-5wt% of Ca, or wherein the composition comprises 3) either 0.01wt%-13wt% Ag or 0.01-13wt% Mg to meet the claimed limitations. Examiner also interprets that all preferable ranges are not required to meet the claimed limitations and while considered preferable, and optional limitations.
Regarding Claim 4, it is unclear which composition is required by the claims. The claim recites the limitation “0.01wt%-12wt% of Fe (preferably 0.1wt%-2wt%). The claim also recites the limitation “preferably the functional elements include 0.01wt%-2wt% of Cu, and more preferably contains 1wt% Fe, 1wt%Cu, and the remainder being Zn”. Specifically, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 0.01wt%-
Regarding Claim 5, it is unclear which composition is required by the claims. The claim recites the limitation “0.01wt%-2wt% of Fe (preferably 0.1wt%-2wt%). The claim also recites the limitation “preferably containing 0.1wt%-1.5wt% of Fe, 0.1wt%-1wt% of Sr, 0.1wt%-1wt% Ca”. . Specifically, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation 0.01wt%-2wt% of Fe, and the claim also recites 0.1wt%-2wt% Fe, as well as 0.1wt%-1.5wt% of Fe, 0.1wt%-1wt% of Sr, 0.1wt%-1wt% Ca, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner interprets wherein the claim requires 0.01wt%-2wt%Fe and 0.01wt%-2wt% of Sr, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (previously cited and cited by Applicant in IDS filed September 7, 2018, CN 104689378 A, English Machine Translation Provided in previous office action).
 Regarding Claim 1, Zhou discloses a degradable zinc base alloy implant material, which, comprises, by mass percentage content, 0.01wt%-14wt% of Fe, 0wt%-13wt% of functional elements, and the remainder being Zn; and preferably comprises 0.5wt%-14wt% of Fe and the remainder being Zn (“A degradable corrosion-resistant high-toughness Zn-Fe-X zinc alloy for a human body….contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; magnesium, calcium, and strontium read on functional elements; “Zn 90%, Fe 9.92%, Sr 0.08%” [0029]; “Zn 99.975%, Fe 0.01%, Mg 0.015%” [0033]; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations; in the instant case, the preferable range of 0.5-14wt%Fe is not 

Regarding Claim 2, Zhou discloses wherein, the functional elements include, but are not limited to, one or more of Sr, Cu, Ca, Ag, Mg, and Zr, and the mass percentages of the functional elements being: Sr: 0wt%-13wt% (preferably 0wt%-8wt%), Cu: 0wt%-13wt% (preferably 0wt%-5wt%), Ca: 0wt%-5wt%, Ag: 0wt%-13wt%, Mg: 0wt%-l3wt%, and Zr: 0wt%-13wt% (“A degradable corrosion-resistant high-toughness Zn-Fe-X zinc alloy for a human body….contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; magnesium, calcium, and strontium read on functional elements; 0.001-0.08% of either of these elements read on the claimed ranges for Sr, Ca or Mg; “Zn 90%, Fe 9.92%, Sr 0.08%” [0029]; “Zn 99.975%, Fe 0.01%, Mg 0.015%” [0033]; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations; in the instant case, the preferable range of 0.5-14wt%Fe is not required to meet the claimed limitation; to be clear, only the range of 0.01wt%-14wt%Fe is required to meet the claim– see also interpretation above in 112b rejection).

Regarding Claim 3, Zhou discloses wherein the zinc base alloy implant material further comprises:
14wt% of Fe, 0.01wt%-2wt% of Sr or 0.01 wt%-3wt% of Cu, and the remainder being Zn, and preferably comprising 14wt% of Fe, 0.01 wt%-2wt% of Sr, 0wt%-3wt% of Cu, and the remainder being Zn, and more preferably comprising 14wt% of Fe, 0.1wt%-1.5wt% of Sr, 0.2wt%-2wt% of Cu, and the remainder being Zn; or
0.1wt%-5wt% of Ca, and more preferably comprising 14wt% of Fe, 0.5wt%-1.5wt% of Sr, 0.1wt%-0.5wt% of Cu, 0.5wt%-2wt% of Ca, and the remainder being Zn; or
0.01wt%-13wt% of Mg and/or Ag, and more preferably comprising 14wt% of Fe, 0.1wt%-1wt% of Ag, and the remainder being Zn (“contains Zn element, a Fe element and an X element, wherein the X “Zn 99.975%, Fe 0.01%, Mg 0.015%” [0033]; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations - see interpretation above in 112b rejection; Further, to be clear, Examiner interprets the claim to require wherein the composition of Claim 2 further comprises 1) 14wt%Fe and either 0.01wt%-2wt% Sr or 0.01-3wt% Cu, or wherein the composition further comprises 2) 0.1wt%-5wt% of Ca, or wherein the composition comprises 3) either 0.01wt%-13wt% Ag or 0.01-13wt% Mg - see claim interpretation details above in 112b rejection; to be clear, Zhou reads on the option wherein the composition of claim 2 further includes either 0.01wt%-13wt% Ag or 0.01-13wt% Mg).

Regarding Claim 4, Zhou discloses wherein the zinc base alloy implant material further contains 0.01 wt%-12wt% of Fe (preferably 0.1 wt%-2wt%), 0.01 wt%-2wt% of functional elements, and the remainder being Zn, preferably the functional elements include 0.01 wt%-2wt% of Cu, and more preferably contains 1wt% of Fe, 1wt% of Cu, and the remainder being Zn (“contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; 0.001-0.08% of Mg, Ca or Sr read on the claimed range requiring 0.01wt%-2wt% functional elements; “Zn 99.975%, Fe 0.01%, Mg 0.015%” [0033]; “Zn 90%, Fe 9.92%, Sr 0.08%” [0029]; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations - see interpretation above in 112b rejection; to be clear, only the ranges of 0.01wt%-12wt% of Fe, 0.01 wt%-2wt% of functional elements, and the remainder being Zn are required to meet the claimed limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (previously cited and cited by Applicant in IDS filed September 7, 2018, CN 104689378 A, English Machine Translation Provided in previous office action).
Regarding Claim 1, Zhou discloses a degradable zinc base alloy implant material, which, comprises, by mass percentage content, 0.01wt%-14wt% of Fe, 0wt%-13wt% of functional elements, and the remainder being Zn; and preferably comprises 0.5wt%-14wt% of Fe and the remainder being Zn (“A degradable corrosion-resistant high-toughness Zn-Fe-X zinc alloy for a human body….contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; magnesium, calcium, and strontium read on functional elements; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 

Regarding Claim 2, Zhou discloses wherein, the functional elements include, but are not limited to, one or more of Sr, Cu, Ca, Ag, Mg, and Zr, and the mass percentages of the functional elements being: Sr: 0wt%-13wt% (preferably 0wt%-8wt%), Cu: 0wt%-13wt% (preferably 0wt%-5wt%), Ca: 0wt%-5wt%, Ag: 0wt%-13wt%, Mg: 0wt%-l3wt%, and Zr: 0wt%-13wt% (“A degradable corrosion-resistant high-toughness Zn-Fe-X zinc alloy for a human body….contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; magnesium, calcium, and strontium read on functional elements; 0.001-0.08% of either of these elements read on the claimed ranges for Sr, Ca or Mg; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; “Zn 90%, Fe 9.92%, Sr 0.08%” [0029]; “Zn 99.975%, Fe 0.01%, Mg 0.015%” [0033]; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations; in the instant case, the preferable range of 0.5-14wt%Fe is not required to meet the claimed limitation; to be clear, only the range of 0.01wt%-14wt%Fe is required to meet the claim– see also interpretation above in 112b rejection).

Regarding Claim 3, Zhou discloses wherein the zinc base alloy implant material further comprises:
14wt% of Fe, 0.01wt%-2wt% of Sr or 0.01 wt%-3wt% of Cu, and the remainder being Zn, and preferably comprising 14wt% of Fe, 0.01 wt%-2wt% of Sr, 0wt%-3wt% of Cu, and the remainder being Zn, 
0.1wt%-5wt% of Ca, and more preferably comprising 14wt% of Fe, 0.5wt%-1.5wt% of Sr, 0.1wt%-0.5wt% of Cu, 0.5wt%-2wt% of Ca, and the remainder being Zn; or
0.01wt%-13wt% of Mg and/or Ag, and more preferably comprising 14wt% of Fe, 0.1wt%-1wt% of Ag, and the remainder being Zn (“contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; further, 0.001-0.08% Mg reads on the claimed range requiring 0.01wt%-13wt% Mg; “Zn 99.975%, Fe 0.01%, Mg 0.015%” [0033]; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations - see interpretation above in 112b rejection; Further, to be clear, Examiner interprets the claim to require wherein the composition of Claim 2 further comprises 1) 14wt%Fe and either 0.01wt%-2wt% Sr or 0.01-3wt% Cu, or wherein the composition further comprises 2) 0.1wt%-5wt% of Ca, or wherein the composition comprises 3) either 0.01wt%-13wt% Ag or 0.01-13wt% Mg - see claim interpretation details above in 112b rejection; to be clear, Zhou reads on the option wherein the composition of claim 2 further includes either 0.01wt%-13wt% Ag or 0.01-13wt% Mg).

Regarding Claim 4, Zhou discloses wherein the zinc base alloy implant material further contains 0.01 wt%-12wt% of Fe (preferably 0.1 wt%-2wt%), 0.01 wt%-2wt% of functional elements, and the remainder being Zn, preferably the functional elements include 0.01 wt%-2wt% of Cu, and more preferably contains 1wt% of Fe, 1wt% of Cu, and the remainder being Zn (“contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; 0.001-0.08% of Mg, Ca or Sr read on the claimed range requiring 0.01wt%-2wt% functional elements; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the 

Regarding Claim 5, Zhou discloses wherein the zinc base alloy implant materialcontains 0.01 wt%-2wt% of Fe (preferably 0.1 wt%-2wt%), 0.01wt%-2wt% of Sr, 0wt%-5wt% of Ca, and the remainder being Zn, and preferably containing 0.1wt%-1.5wt% of Fe, 0.1wt%-1wt% of Sr, 0.1wt%-1wt% of Ca, and the remainder being Zn (“contains Zn element, a Fe element and an X element, wherein the X element is at least one of Mg, Ca and Sr…Zn element is 89.92-99.997%, the mass percent of Fe element is 0.002-10%, and the mass percent of X element is 0.001-0.08%” see Abstract; 0.001-0.08% of Sr and Ca reads on the claimed range requiring 0.01wt%-2wt% of Sr and 0-5wt% Ca; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; regarding the term preferably and the ranges following the term, these ranges are only preferable and not patentably required to meet the claimed limitations - see interpretation above in 112b rejection; to be clear, only the ranges of 0.01 wt%-1wt% of Fe, 0.01 wt%-2wt% Sr, and 0wt%-5wt% Ca, and the remainder being Zn are required to meet the claimed limitations).

Regarding Claim 6, Zhou does not expressly disclose wherein the purity of Zn and Fe is higher than 99.99%, nor wherein the total content of impurities is <0.01%; however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included only the highest of purity of elements for the composition of a part which is expected to be implanted within a human body. One of ordinary skill in the art would recognize the importance of eliminating or reducing impurities as much as possible such that unwanted elements, particularly those .

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 1, in further view of Qu (US 20170028107 A1).
Regarding Claim 6, Zhou does not expressly disclose wherein the purity of Zn and Fe is higher than 99.99%, nor wherein the total content of impurities is <0.01%.
Qu teaches a similar invention (“absorbable high strength and toughness corrosion-resistant zinc alloy…Mg 0.001%-2%, Ca0.001%-2%, Cu 0.01%-3%, others are Zn” Abstract) wherein the Zn and additive elements have purities higher than 99.99% and impurities are less than 0.1% in order to obtain the best mechanical property and biological corrosion resistance (“In order to obtain the best mechanical property and biological corrosion resistance…strictly controls the content of impurities…Zn purity is greater than or equal to 99.999%... Mg purity is greater than or equal to 99.99%; Ca purity is greater than or equal to 99.99%; Cu purity is greater than or equal to 99.99%; total impurities is less than 0.1%” [0010]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included the claimed purity ranges for Zn and the additive elements, as well as the claimed impurity levels, as taught by Qu, for the invention disclosed by Zhou. One would be motivated to have these purity levels In order to obtain the best mechanical property and biological corrosion resistance (see teaching above by Qu). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included only the highest of purity of elements for the composition of a part which is expected to be implanted within a human body. One of ordinary skill in the art would recognize the importance of eliminating or reducing impurities as much as possible such that unwanted elements, particularly those toxic to the human body, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731